
	
		II
		112th CONGRESS
		1st Session
		S. 1791
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the securities laws to provide for registration
		  exemptions for certain crowdfunded securities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Democratizing Access to Capital Act of
			 2011.
		2.Crowdfunding
			 exemptionSection 4 of the
			 Securities Act of 1933 (15 U.S.C. 77d) is amended—
			(1)in paragraph (2), by inserting before the
			 period at the end , other than as provided in paragraph
			 (6);
			(2)by striking
			 The provisions and inserting the following:
				
					(a)In
				generalThe provisions
					;
				and
			(3)by adding at the end the following:
				
					(6)subject to
				subsection (b), transactions involving the issuance of securities through a
				crowdfunding intermediary, whether or not the transaction involves a public
				offering, for which—
						(A)the aggregate annual amount raised through
				the issue of the securities is $1,000,000 or less during any 12-month period,
				by any incorporated entity formed under and subject to the law of any State;
				and
						(B)individual
				investments in the securities are limited to an aggregate annual amount of not
				more than $1,000.
						(b)Certain
				crowdfunding exemption criteria
						(1)In
				generalIn order to qualify for the exemption under subsection
				(a)(6), the issuer shall—
							(A)disclose to
				investors all rights of investors, including complete information about the
				risks, obligations, benefits, history, and costs of offering;
							(B)be an
				incorporated entity formed under and subject to the law of a State; and
							(C)file such notice
				with the Commission as the Commission shall prescribe.
							(2)DisqualificationNot
				later than 90 days after the date of enactment of this Act, the Commission
				shall, by rule or regulation, establish disqualification provisions under which
				a person shall not be eligible to utilize the exemption under subsection
				(a)(6), or to participate in the affairs of a crowdfunding intermediary
				facilitating the use of that exemption. Such provisions shall be substantially
				similar to the disqualification provisions contained in the regulations adopted
				in accordance with section 926 of the Dodd-Frank Wall Street Reform and
				Consumer Protection Act (1512 U.S.C. 77d note).
						(3)Restricted
				securitiesSecurities issued under a transaction described in
				subsection (a)(6) shall be considered restricted securities, subject to a
				one-year holding
				period.
						.
			3.Exclusion of
			 crowdfunding investors from shareholder capSection 12(g)(5) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78l(g)(5)) is amended—
			(1)by striking
			 For the purposes and inserting:
				
					(A)In
				generalFor the
				purposes
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Exclusion for
				persons holding certain securitiesFor purposes of this subsection, the term
				held of record shall not include holders of securities issued
				pursuant to transactions described under section 4(a)(6) of the Securities Act
				of
				1933.
					.
			4.Preemption of
			 State lawSection 18(b)(4) of
			 the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is amended—
			(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
			(2)by inserting after
			 subparagraph (B) the following:
				
					(C)section
				4(a)(6);
					.
			5.State fraud
			 authoritySection 18(c)(1) of
			 the Securities Act of 1933 (15 U.S.C. 77r(c)(1)) is amended by striking
			 or dealer and inserting , dealer, or crowdfunding
			 intermediaries.
		6.Notice filings
			 permittedSection 18(c)(2) of
			 the Securities Act of 1933 (15 U.S.C. 77r(c)(2)) is amended by inserting after
			 subsection (D) the following:
			
				(E)Fees not
				permitted on crowdfunded securitiesNotwithstanding subparagraphs
				(A), (B), and (C), no filing or fee may be required with respect to any
				security that is a covered security pursuant to subsection (b)(4)(C), or will
				be such a covered security upon completion of the transaction, except for the
				securities commission (or any agency or office performing like functions) of
				the State of the issuer’s State of organization, or any State in which
				purchasers of 50 percent or greater of the aggregate amount of the issue are a
				residents.
				.
		7.Broker and
			 dealer exemptions
			(a)BrokersSection
			 3(a)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 780c(a)(4)) is
			 amended by adding at the end the following:
				
					(G)Exemption for
				crowdfunding intermediaries
						(i)In
				generalThe term broker does not include any
				crowdfunding intermediary.
						(ii)DefinitionFor
				purposes of this paragraph, the term crowdfunding intermediary
				means any intermediary that—
							(I)is open to and
				accessible by the general public;
							(II)provides public
				communication portals for investors and potential investors;
							(III)warns investors
				of the speculative nature generally applicable to investments in startups,
				emerging businesses, and small issuers, including risks in the secondary market
				related to illiquidity;
							(IV)warns investors
				that they are subject to a 1-year restriction on sales of securities
				issued;
							(V)takes reasonable
				measures to reduce the risk of fraud with respect to such transaction;
							(VI)prohibits its
				employees from investing in the offerings made through the crowdfunding
				intermediary, or to have any financial interest in the companies posting
				offerings through the crowdfunding intermediary;
							(VII)does not offer
				investment advice or recommendations;
							(VIII)provides to
				the Commission—
								(aa)the
				crowd­fund­ing in­ter­me­di­ary’s physical address, website address, and the
				names of the crowd­fund­ing in­ter­me­di­ary and employees of the
				crowd­fund­ing in­ter­me­di­ary, keeping such information up-to-date;
				and
								(bb)continuous
				investor-level access to the intermediary’s website;
								(IX)requires each
				potential investor to answer questions demonstrating competency in—
								(aa)recognition of
				the level of risk generally applicable to investments in startups, emerging
				businesses, and small issuers;
								(bb)risk of
				illiquidity; and
								(cc)such other areas
				as the Commission may determine appropriate;
								(X)requires the
				issuer to state a target offering amount and withhold capital formation
				proceeds until aggregate capital raised from investors other than the issuer is
				not less than 60 percent of the target offering amount;
							(XI)carries out a
				background check on the issuer’s principals;
							(XII)provides the
				Commission with basic notice of the offering, not later than the first day on
				which funds are solicited from potential investors, including—
								(aa)the issuer’s
				name, legal status, physical address, and website address;
								(bb)the names of the
				issuer’s principals;
								(cc)the stated
				purpose and intended use of the capital formation funds sought by the issuer;
				and
								(dd)the target
				offering amount;
								(XIII)outsources
				cash-management functions to a qualified third-party custodian, such as a
				traditional broker or dealer or insured depository institution;
							(XIV)maintains such
				books and records as the Commission determines appropriate; and
							(XV)defines and
				makes available the process for raising and resolving a complaint, including
				alternatives available to investors if the crowdfunding intermediary is unable
				to resolve a dispute to the satisfaction of the
				investor.
							.
			(b)DealersSection
			 3(a)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 780c(a)(4)) is
			 amended by adding at the end the following:
				
					(D)Exemption for
				crowdfunding intermediariesThe term dealer does not
				include any crowdfunding intermediary described in paragraph
				(4)(G).
					.
			8.Conforming
			 amendments
			(a)Securities Act
			 of 1933The Securities Act of
			 1933 (15 U.S.C. 77a et seq.) is amended by striking section 4
			 each place that term appears (other than in the amendments made by sections 1
			 through 4 of this Act) and inserting section 4(a).
			(b)Securities
			 Exchange Act of 1934Section 28(f)(5)(E) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78bb(f)(5)(E)) is amended by striking
			 section 4(2) and inserting section
			 4(a)(2).
			
